Citation Nr: 1640292	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  11-31 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for bronchial asthma with obstructive sleep apnea.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Senior Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1986 to July 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The Veteran has since relocated, and the Indianapolis, Indiana, RO has assumed jurisdiction.

In pertinent part, September 2009 decision granted service connection for bronchial asthma and obstructive sleep apnea, rated 30 percent disabling, and for GERD, rated 10 percent disabling; the grants were effective August 1, 2009.  The Veteran appealed both initial evaluations, and additionally alleged that he was unemployable due specifically to asthma and sleep apnea.  The RO therefore inferred the issue of TDIU as part and parcel of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In October 2011, the RO awarded an increased 50 percent rating for bronchial asthma and obstructive sleep apnea, effective August 1, 2009.  The Veteran subsequently indicated his desire to continue the appeal on this issue, as well as the rating for GERD and the question of TDIU.  However, in perfecting those appeals, he specifically dropped other appeals with regard to a number of additional issues.  Therefore, only those matters listed above remain before the Board.

The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence; there is no associated physical file, all documents having been scanned.





FINDINGS OF FACT

1.  Obstructive sleep apnea requires use of a continuous positive airway pressure (CPAP) machine.

2.  Bronchial asthma is manifested by no worse than an FEV-1 of 73 percent, and FEV-1/FVC ratio of 68 percent, and intermittent use of a bronchodilator.

3.  GERD is well controlled with medication, manifesting as infrequent episodes of heartburn and reflux, with no episodes of associated substernal or arm or shoulder pain, when medication is not taken.

4.  The Veteran's service-connected bronchial asthma with obstructive sleep apnea, posttraumatic stress disorder (PTSD), renal insufficiency with hypertension, chronic right and left wrist strains, right and left hip strains, right ankle strain, chronic lumbar strain, bilateral tinnitus, Wolff-Parkinson-White syndrome, GERD, chronic anemia, left foot plantar fasciitis, right foot strain, cortical cataracts, rhinosinusitis, hemorrhoids, erectile dysfunction, scar of the right hand, and tension headaches did not render him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for bronchial asthma with obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.96, 4.97, Diagnostic Codes 6602 and 6847 (2015).

2.  The criteria for an initial evaluation in excess of 10 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2015).


3.  The criteria for a finding of TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.15, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for bronchial asthma with obstructive sleep apnea and for GERD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, VA vocational rehabilitation records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, were obtained.  38 C.F.R. § 3.159(c)(2).  



Multiple VA examinations have been afforded the Veteran, which include all findings necessary to application of the rating schedule, and to permit consideration of the occupational impact of each service-connected disability.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations of record are adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Bronchial Asthma and Obstructive Sleep Apnea

The Veteran is currently rated 50 percent disabled under Diagnostic Code 6847, for sleep apnea.  This Code provides that a 50 percent rating is warranted where use of a breathing assistance device, such as a CPAP, is required.  A higher, 100 percent rating is assigned for chronic respiratory failure with carbon dioxide retention or cor pulmonale, or when a tracheostomy is required.  38 C.F.R. § 4.97, Code 6847.

The second part of the service-connected disability, bronchial asthma, is rated under Code 6602, and provides that a higher, 60 percent rating is assigned for a Forced Expiratory Volume in one second (FEV-1) of between 40 and 55 percent of predicted, for an FEV-1 to Forced Vital Capacity (FVC) ratio (FEV-1/FVC) of 40 to 55 percent, for a need for monthly visits to a physician for care of exacerbations, or for intermittent (at least three times a year) need for a course of systemic (oral or parenteral) corticosteroids.  A 100 percent rating is assigned for an FEV-1 of less than 40 percent predicted, an FEV-1/FVC of less than 40 percent, more than one attack a week with episodes of respiratory failure, or a need for daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Code 6602.

Regulations require that coexisting respiratory conditions under specific Codes, including 6602 and 6847, may not be combined with each other.  In other words ratings for both conditions cannot be assigned.  Instead, a single rating is assigned under the Code which represents the predominant disability.  That rating may be elevated to the next higher level when the severity of the overall disability warrants it.  38 C.F.R. § 4.96(a).

Here, pulmonary function testing reflects that at no time during the appellate period did the FEV-1 fall below 55 percent of predicted, nor did the FEV-1/FVC ration fall to below 55 percent.  At worst, at the May 2009 VA examination, a pre-bronchodilator FEV-1 of 73 percent predicted was measured.  On the same test, am FEV-1/FVC of 68 percent was achieved.  The next testing, at an August 2015 VA examination, was better in all measures.  Moreover, VA treatment records indicate only a single exacerbation of asthma, in April 2010, and such was found to be a short term episode related to a change in a blood pressure/cardiac medication.  The exacerbation lasted a little more than a week, and was treated with a medication change and a short course (five days) of steroids.  No rating in excess of 50 percent for service-connected bronchial asthma with obstructive sleep apnea is warranted under Code 6602.

Similarly, no increased rating is applicable under Code 6847.  The Veteran is rated 50 percent for his sleep apnea based on a need for a CPAP machine; this represents the predominant disability, and affords the Veteran the highest possible schedular evaluation.  Code 6847 does provide a yet-higher 100 percent rating, but the evidence of record does not reflect any episodes of respiratory failure; at worst, the Veteran reports some shortness of breath.  He has never been diagnosed with carbon dioxide retention or cor pulmonale, nor has he needed a tracheostomy.

The Board has considered whether the overall disability requires elevation of the current 50 percent rating to the next higher level, but finds that the current evaluation adequately reflects the overall disability picture.  Exacerbations of asthma are very infrequent, and while the Veteran has complained of shortness of breath and fatigue, such are either related to other, unrelated conditions such as anemia or renal insufficiency, or are already considered as part of the currently applied criteria.

No increased initial evaluation for bronchial asthma with obstructive sleep apnea is warranted.



	GERD

GERD is not a listed disease in the rating schedule.  It is instead rated by an analogy to a listed disorder, based on the functions affected, anatomical localization, and symptomatology.  38 C.F.R. § 4.20.  The provisions of Code 7346, for evaluation of a hiatal hernia, have been applied here.  

The Code provides that for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health, a 30 percent rating is assigned.  When two or more of these symptoms are present, but are of less severity, a 10 percent rating is assigned.  For a 60 percent rating, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health must be shown.  38 C.F.R. § 4.114, Code 7346.

At the May 2009 VA examination, the Veteran reported "constant" symptoms of heartburn, reflux, regurgitation, nausea, and vomiting.  He avoided some foods to lessen symptoms.  Testing showed no demonstrable GERD, but this was not definitive. 

VA treatment records indicate that the Veteran was able to quickly establish control of his symptoms with medication.  Doctors noted the continued presence of GERD, and in October 2011 even noted a hiatal hernia on radiographic imaging.  However, the Veteran stated his reflux was intermittent at that time.  

An examination was provided in August 2015.  The Veteran stated that his symptoms were well controlled with medication, and he experienced symptoms, to include heartburn and reflux, only when he failed to take the medication.  He stated that perhaps four times a month this would happen.  Acidic foods could be triggers for symptoms.



At no time did the Veteran report or examining or treating doctors note arm or substernal pain related to GERD.  Such reports were associated with other conditions, such as his respiratory disabilities.  Further, there is no showing of considerable impairment of health due to GERD; the condition is controlled and even by the accounting of the Veteran has little impact on his daily life.  Objective testing has failed to show signs of damage to the esophagus, and anemia has been related to other conditions, to include hemorrhoids.  There has been no hematemesis or melena, and the Veteran describes relatively infrequent (weekly) flare-ups of symptoms which are in fact completely avoidable.  

Based on the frequency and severity of the reported symptoms and the objective testing, no evaluation in excess of the currently assigned 10 percent rating for GERD is warranted.

	Extraschedular Evaluation

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

Here, the schedular criteria fully encompass the signs and symptoms complained of by the Veteran, from his shortness of breath to fatigue related to CPAP use, as well as heartburn and reflux.  Further, there are no symptoms unaccounted for by the schedule and current ratings; all manifestations are addressed as part of the matters considered here or as part of conditions already rated and not appealed.  No extraschedular rating is warranted.

	TDIU

The Board notes initially that throughout the appellate period, the Veteran has had a combined disability evaluation in excess of 70 percent, as well as at least one condition rated 40 percent disabling or more.  He therefore has met the schedular eligibility requirements under 38 C.F.R. § 4.16(a) at all times considered here.

Total disability ratings for compensation may be assigned where the Schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.  Factors to be considered in determining entitlement to TDIU include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor.  38 C.F.R. § 4.16.

The Veteran initially alleged that sleep apnea and bronchial asthma, rated 50 percent disabling, render him unemployable.  More recently, he has also reported that PTSD, rated 30 percent disabling prior to January 19, 2012, and 50 percent disabling thereafter, also plays a role in his unemployability.  The Board has additionally considered the impact of his other service-connected disabilities.  These disabilities include renal insufficiency with hypertension, rated 30 percent disabling; chronic left and right wrist strains, rated 10 percent disabling each; left and right hip strains, rated 10 percent disabling each, a right ankle strain rated 10 percent disabling; chronic lumbar strain rated 10 percent disabling; bilateral tinnitus, rated 10 percent disabling; Wolff-Parkinson-White syndrome rated 10 percent disabling; GERD rated 10 percent disabling; and left foot, right foot, cataract, rhinosinusitis, hemorrhoid, erectile dysfunction, right hand scar, and tension headache disabilities, each rated 0 percent disabling.  His combined evaluation in 90 percent prior to January 19, 2012; and 100 percent after January 19, 2012.  The Board is cognizant that as of this later date, the Veteran is already in receipt of a total schedular rating; however, the TDIU claim is not necessarily moot under certain circumstances. See Bradley v. Peake, 22 Vet. App. 280 (2008).

The evidence includes records from the Social Security Administration (SSA), which contains a written decision, dated April 6, 2012, determining that the Veteran is not entitled to disability insurance benefits.  This decision includes consideration of many of the Veteran's service-connected disabilities.  While this SSA determination is not binding on VA, it is probative as to the question of whether the Veteran is entitled to TDIU. 

Treating and examining doctors throughout the appellate period have indicated that the Veteran's various orthopedic and respiratory disabilities would make manual labor employment very difficult.  Shortness of breath with stairs and light lifting are noted.  The Veteran reported limits on his ability to stand, walk, and be otherwise active for extended periods of time, indicating greater functional impairment with repetitive use.  The Board notes that the SSA determined that these conditions did not result in any serious impairments of function, but this determination is not binding on VA.  The Board therefore finds, resolving all doubt in favor of the Veteran, that physical labor would not be possible in light of the combined impact of his service-connected orthopedic and respiratory conditions.

However, doctors have opined, and the evidence of record shows, that sedentary employment remains a viable option for securing and maintaining substantially gainful employment.  The medical and lay evidence of record noted recurrent panic attacks and avoidance of driving, related to his in-service-stressors and PTSD.  The Veteran also displays some irritability.  Nevertheless, doctors note that the Veteran can work with his psychiatric conditions.  He has no history of trouble with peers or supervisors; more recently he describes anxiety in crowds.  Concentration and judgment are intact, and no thought process disturbances are noted.  SSA consultants go so far as to state that PTSD would have minimal impact on the ability to work, finding him to be relatively high functioning.  Further, although the Veteran states he avoids driving, treatment records are replete with instances in which he refers to driving himself on errands or to appointments; at a January 2012 VA vocational rehabilitation interview, he stated that he had reliable transportation.  He may prefer not to drive, but is able to.  At worst, examining doctors report that the Veteran could do sedentary work in a solitary and structured environment.

Moreover, the Veteran has extensive experience in food service, including as a supervisor and trainer, and holds an associate's degree in liberal arts.  VA found him eligible for vocational rehabilitation services, though he opted not to avail himself of them, based on his ability to secure new job skills.  In short, the Veteran possesses practical knowledge and training which would allow him to assume an occupation fitted to his disability limitations.

The Board therefore finds that the Veteran is not precluded from securing and following substantially gainful employment.  His service-connected physical and mental disabilities, separately or in combination, would not prevent him from obtaining work.


ORDER

An initial evaluation in excess of 50 percent for bronchial asthma with obstructive sleep apnea is denied.

An initial evaluation in excess of 10 percent for GERD is denied.

Entitlement to TDIU is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


